     Case 2:20-cv-06319-CAS-KS Document 11 Filed 07/23/20 Page 1 of 5 Page ID #:59




     NICOLA T. HANNA
1    United States Attorney
     BRANDON D. FOX
2    Assistant United States Attorney
     Chief, Criminal Division
3    STEVEN R. WELK
     Assistant United States Attorney
4    Chief, Asset Forfeiture Section
     MICHAEL SEW HOY (Cal. Bar No. 243391)
5    DAN G. BOYLE (Cal. Bar No. Pending)
     Assistant United States Attorneys
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-2426
          Facsimile: (213) 894-0142
9         E-mail:    Michael.R.Sew.Hoy@usdoj.gov
                     Daniel.Boyle2@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

15    UNITED STATES OF AMERICA,           ) No. CV 20-6319-JAK-SKx
                                          )
16               Plaintiff,               )
                                          ) EX PARTE APPLICATION FOR WRIT
                       v.                 )
17                                        ) OF ENTRY
     REAL PROPERTY LOCATED IN             )
18                                        )
     BEVERLY HILLS, CALIFORNIA,
                                          )
19                                        )
                                          )
20               Defendant.               )
21
           In connection with the Verified Complaint for Forfeiture
22
     filed on July 16, 2020 against the above-captioned defendant
23
     (the “Defendant Property”), the United States of America (the
24
     “government”) submits this ex parte application for a writ of
25
     entry in order to inspect, inventory, and appraise the Defendant
26
     Property.
27

28
     Case 2:20-cv-06319-CAS-KS Document 11 Filed 07/23/20 Page 2 of 5 Page ID #:60




1                   Authority for Issuance of a Writ of Entry

2          The basis for judicial authorization of writs of entry for

3    inspection and appraisal of real property following the filing

4    of a Verified Complaint for forfeiture is 18 U.S.C.

5    § 983(j)(1)(A), which applies to civil actions to forfeit both

6    real property and personal property:

7          Upon application of the United States, the court may

8          enter a restraining order or injunction, require the

9          execution     of   satisfactory       performance    bonds,   create

10         receiverships,       appoint      conservators,        custodians,

11         appraisers, accountants, or trustees, or take any other

12         action   to   seize,   secure,    maintain,     or    preserve   the

13         availability of property subject to civil forfeiture...

14         upon the filing of a civil forfeiture complaint alleging

15         that the property with respect to which the order is

16         sought is subject to civil forfeiture.

17   In the context of real property forfeitures, § 985(b) of the

18   same Chapter specifically recognizes the application of writs of

19   entry for real property. See 18 U.S.C. §985(b)(2) (stating that

20   “the execution of a writ of entry for the purpose of conducting

21   an inspection and inventory of the property shall not be

22   considered a seizure under this subsection.”).

23         In addition, this Court has authority to issue a writ of

24   entry under the “All Writs Act,” 28 U.S.C. § 1651, which

25   provides in pertinent part as follows:
26

27
                                             2
28
     Case 2:20-cv-06319-CAS-KS Document 11 Filed 07/23/20 Page 3 of 5 Page ID #:61




1          (a) The Supreme Court and all courts established by

2          Act of Congress may issue all writs necessary or

3          appropriate in aid of their respective jurisdictions

4          and agreeable to the usages and principles of law.

5    In the civil forfeiture context, writs of entry are most

6    commonly issued in conjunction with the arrest or seizure of

7    real property for forfeiture. See, e.g., United States v. Real

8    Property Located at 20832 Big Rock Drive, Malibu, 51 F.3d 1402

9    (9th Cir. 1995). The purpose of such a writ in the context of

10   the forfeiture of real property has generally been to inspect

11   and inventory the real property to document its condition at the

12   time of seizure and to assess its value. See 18 U.S.C.

13   §985(b)(2) (approving of “the execution of a writ of entry for

14   the purpose of conducting an inspection and inventory of the

15   property.”).

16                                    Argument

17         The government has filed a Verified Complaint in this

18   action, verified by Internal Revenue Service – Criminal

19   Investigation Special Agent Nolan Fuller, alleging that the

20   Defendant Property is a parcel of real property located in Los

21   Angeles County, California, alleged to have been purchased with

22   the proceeds of foreign corruption. See generally ECF No. 1

23   (Verified Complaint for Forfeiture). Because a complaint has

24   been filed here, under 18 U.S.C.(j)(1)(A), this Court may enter

25   any appropriate order to preserve this asset subject to
26   forfeiture, including for a writ of entry, without a hearing; as

27
                                          3
28
     Case 2:20-cv-06319-CAS-KS Document 11 Filed 07/23/20 Page 4 of 5 Page ID #:62




1    detailed in subjection (B) of the same section, notice-and-

2    hearing procedures apply only in circumstances where the

3    government has not yet filed a complaint for forfeiture. See

4    United States v. Residence & Real Prop. Located at 24227 Gulf

5    Bay Rd., No. CIV.A. 06-0426-WS-C, 2006 WL 2091764, at *2 (S.D.

6    Ala. July 25, 2006) (holding that “the language of Section

7    983(j)(1) appears unambiguously not to require such notice so

8    long as the writ issues after the complaint is filed.”).1

9          Here, the requested writ permitting entry to the Defendant

10   Property is both appropriate and necessary, as in accordance

11   with §985(b)(2), the government intends to inspect, inventory,

12   and appraise the Defendant Property. Because the government has

13   not seized the property, an inspection and inventory is needed

14   to ensure that the Defendant Property is not damaged or wasted

15   during the pendency of these proceedings, and if necessary, to

16   hold occupants to account for any such damage or waste occurring

17   prior to trial. See United States v. 40 Acres of Real Prop.,

18   More or Less, No. CIV. A. 08-0117-WS-C, 2008 WL 565333, at *1

19   (S.D. Ala. Feb. 27, 2008) (“While [§983(j)(1)] does not

20   expressly mention writs of entry, such writs may be important in

21   protecting the government's incipient interest in the property,

22   including without limitation by creating a disincentive for

23         1Notwithstanding the inapplicability of subsection (B)’s
     notice-and-hearing procedure here, in this case potential
24   claimants likely have actual notice of the government’s intent
25   to forfeit the Defendant Property, because following the filing
     of the Verified Complaint, the government filed a lis pendens on
26   the Defendant Property and accordingly, is executing service of
     the same by mail.
27
                                          4
28
     Case 2:20-cv-06319-CAS-KS Document 11 Filed 07/23/20 Page 5 of 5 Page ID #:63




1    owners to harm, or skim fixtures from, the property.”); see also

2    18 U.S.C. § 2232(a) (making it a felony to knowingly damage or

3    waste property subject to forfeiture).

4                                    Conclusion

5          For the foregoing reasons, and based upon the previously-

6    filed Verified Complaint for Forfeiture in this action, the

7    government respectfully requests that this Court exercise its

8    authority under the 18 U.S.C. 983(j)(1) and the All Writs Act

9    and issue a writ of entry for the Defendant Property for the

10   purpose of conducting an inspection, inventory, and appraisal of

11   the Defendant Property.

12

13   Dated: July 23, 2020               Respectfully submitted,
14                                      NICOLA T. HANNA
                                        United States Attorney
15                                      BRANDON D. FOX
                                        Assistant United States Attorney
16                                      Chief, Criminal Division
                                        STEVEN R. WELK
17                                      Assistant United States Attorney
                                        Chief, Asset Forfeiture Section
18

19                                      _    /s/ ___            ________
                                        DAN G. BOYLE
                                        Assistant United States Attorney
20
                                        Attorneys for
21                                      United States of America
22

23

24

25
26

27
                                          5
28
